Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the Prior Art does not teach a boost converter configured to increase DC voltage supplied by the battery; an inverter connected to the boost converter and configured to execute a conversion between DC power and AC power; and a motor generator connected to the inverter, wherein the control method comprising: 
a limiting power determination step of determining a limiting power in response to an operating point of the motor generator such that an oscillation of a terminal voltage of the boost converter at a side of the inverter is suppressed; and a controlling step of controlling the operating point of the motor generator such that a passing power of the boost converter does not exceed the limiting power.
With respect to claim 6, the Prior Art does not teach a boost converter configured to increase DC voltage supplied by the battery; an inverter connected to the boost converter and configured to execute a conversion between DC power and AC power; a motor generator connected to the inverter, and a controller configured to control the motor generator, wherein the controller configured to: 
determine a limiting power in response to an operating point of the motor generator such that an oscillation of a terminal voltage of the boost converter at a side of the inverter is suppressed; and control the operating point of the motor generator such that a passing power of the boost converter does not exceed the limiting power.
Claims 1-6 are allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395. The examiner can normally be reached Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICK D GLASS/Primary Examiner, Art Unit 2846